El Juez Asocíalo Señoe, Wole,
emitió la opinión del tribunal.
El apelado solicita la desestimación del recurso basado en que se apeló el 11 de julio de 1935 y nada se ha hecho desde entonces y porque el mismo es frívolo.
El apelante admite, según debe hacerlo, que hubo un jui-cio ex parte y se dictó sentencia en su contra por varias cau-sas de acción. Sostiene, sin embargo, que el demandante ori-ginalmente, después de haberse contestado, solicitó sentencia sobre las alegaciones; que la corte no actuó sobre esta mo-ción; que los demandados esperaban que se resolviera esta moción; que por eso n,o prestaron atención a la lectura del calendario general. La mayoría de estas cuestiones se hacen constar, no de certificaciones en los autos, sino mediante de-claración jurada del letrado del apelante.
Tenemos la idea de que los letrados de determinada corte deben estar al tanto del calendario general cuando ha sur-gido una contienda en sus casos, pero según el apelado sos-tiene, cualquier cuestión de esta índole pudo haberse some-tido a la corte de distrito en una moción de reconsideración, y hallamos apoyo para esta idea en el hecho de que la ape-lación envuelve una cuestión de notificación y ninguna parte de los autos se encuentra ante este tribunal a no ser a virtud de la declaración jurada del abogado del apelante.
Aun si pudiera suponerse que tenemos discreción para hacer caso omiso de la larga demora habida ante este tribunal y el apelante pudiera justificar su posición con respecto a la falta de notificación del señalamiento del caso, bajo las cir-cunstancias expuestas no debemos ejercer tal discreción en su favor.

Bebe desestimarse el recurso.

El Juez Asociado Señor Córdova Dávila no intervino.